Citation Nr: 1635289	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  16-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed in connection with the May 2011 education benefits decisions.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a higher rating for the Veteran's bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2013 and February 2016 remands, the Board noted that the issue of entitlement to eligibility for educational benefits had been raised by the record, but had not been adjudicated by the AOJ.  The Board noted it did not have jurisdiction over that issue and referred it to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b).  Review of the record shows that the Veteran has continued to submit statements requesting reimbursement for educational expenses he incurred, claiming that he was previously granted such benefits by the RO, but that these benefits were subsequently improperly revoked.  

In May 2016, the RO sent letters to the Veteran advising that they had determined that they could not accept his letter as an NOD with the May 3, 2011 or May 2, 2011 decisions, and that if he did not agree with the decision, he could complete the enclosed VA Form 21-0958 (NOD).  Thereafter, the Veteran submitted a completed Form 21-0958 in which he referred to the VA revoking his education benefits and his request for reimbursement from VA for educational costs, and noted the date of the notification/decision letter as 2011.  The Veteran has thus expressed his disagreement with the May 2016 decision that his NOD was untimely, but it appears that a statement of the case (SOC) has yet to be issued.  Accordingly, a remand is necessary for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Although it appears the educational benefits claim was addressed by the RO in the May 2016 letter, it is unclear as to the exact nature of the May 2, 2011 rating decision and May 3, 2011 pension decision, referred to in the RO's letters, as neither decision is of record -- in either the Virtual VA paperless claims processing system or the Veterans Benefits Management System (VBMS).  These documents any other related documents must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the education file or obtain and associate all documents related to the issues as noted above with the electronic claims file.  

2.  Send the Veteran an SOC concerning the timeliness of his NOD of the education benefits claims.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




